Order filed October 21, 2015




                                    In The

                               Court of Appeals
                                   For The

                         First District of Texas
                                 ___________

                           NO. 01-14-00335-CR
                               01-14-00336-CR
                                 ____________

                      DAMION GENTRY, Appellant

                                      V.

                    THE STATE OF TEXAS, Appellee


                 On Appeal from the 240th District Court
                        Fort Bend County, Texas
          Trial Court Cause No. 12-DCR-061920, 12-DCR-061921

                                   ORDER
      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State’s Exhibit 2,
State’s Exhibit 3, State’s Exhibit 9, State’s Exhibit 10, and State’s Exhibit 37.

      The exhibit clerk of the 240th District Court is directed to deliver to the
Clerk of this court the original of State’s Exhibit 2, State’s Exhibit 3, State’s
Exhibit 9, State’s Exhibit 10, and State’s Exhibit 37, on or before November 2,
2015. The Clerk of this court is directed to receive, maintain, and keep safe this
original exhibit; to deliver it to the justices of this court for their inspection; and,
upon completion of inspection, to return the original of State’s Exhibit 2, State’s
Exhibit 3, State’s Exhibit 9, State’s Exhibit 10, and State’s Exhibit 37, to the clerk
of the 240th District Court.



                                               PER CURIAM